Case 1:20-cv-00451-SKC Document 27 Filed 09/17/20 USDC Colorado Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO

TIFFANY GRAYS,

              Plaintiff,

v.
                                            Civil Action No. 20-CV-00451- SKC
BLACKHAWK ACQUISITION LLC and
SHANE BORN

              Defendants.


                           BLACKHAWK ACQUISITION LLC’S
                           RULE 7.1 DISCLOSURE STATEMENT

       Defendant Blackhawk Acquisition LLC (“Defendant”), through its attorneys and
pursuant to Federal Rule of Civil Procedure 7.1, discloses as follows:

      Defendant is a privately held limited liability company 100% owned by SNH Auto Group
LLC. There are no publicly held corporations owning stock in Defendant.


Dated: September 17, 2020                        Respectfully submitted:


                                                 /s Allison L. Gambill_____________
                                                 Allison L. Gambill
                                                 Brownstein Hyatt Farber Schreck, LLP
                                                 410 17th Street, Suite 2200
                                                 Denver, Colorado 80202
                                                 Phone: 303.223.1100
                                                 Email: agambill@bhfs.com

                                                 Rebecca E. Kuehn
                                                 Erik M. Kosa
                                                 Hudson Cook, LLP
                                                 1909 K Street, N.W., 4th Floor
                                                 Washington, D.C. 20006
                                                 Office: (202) 223-6930
                                                 Email: rkuehn@hudco.com
                                                 Email: ekosa@hudco.com

                                          Counsel for Defendant Blackhawk Acquisition LLC

                                             1
Case 1:20-cv-00451-SKC Document 27 Filed 09/17/20 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE


       I hereby certify that on the 17th day of September 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF System which will then send a

notification of such filing (NEF) to the following:



Tiffany Grays
P.O. Box 472322
Aurora, CO 80047

Plaintiff, Pro Se


                                                      By: /s Allison L. Gambill
                                                         Allison L. Gambill

                                                      Counsel for Defendant Blackhawk
                                                      Acquisition LLC.




                                                 2
